Citation Nr: 1600156	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  12-15 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and generalized anxiety disorder.  

2. Entitlement to service connection for right ear hearing loss. 

3. Entitlement to service connection for left ear hearing loss. 

4. Entitlement to service connection for tinnitus. 

5. Entitlement to service connection for a left shoulder disability. 

6. Entitlement to an evaluation in excess of 10 percent for tinea versicolor. 

7. Entitlement to an evaluation in excess of 10 percent for residuals of a right thumb injury, status post surgical repair of radial collar ligament with scar. 

8. Entitlement to an evaluation in excess of 30 percent for right carpal tunnel syndrome, status post release (excluding the period of a 100 percent disability rating for post-surgical convalescence from October 24, 2011, to December 1, 2011).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1992 to May 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

With respect to the service connection claim for an acquired psychiatric disorder (previously claimed as PTSD), the Board notes that the claim for PTSD was originally denied by the RO in a September 2004 rating decision, which the Veteran failed to timely perfect.  Thus, that decision became final, and new and material evidence would normally be required reopen the claim prior to consideration of the merits of the claim.  However, service treatment and personnel records have been added to the claims file since the September 2004 rating decision, obviating the need for the submission of new and material evidence. See 38 C.F.R. § 3.156(c) (2015).

Moreover, the Veteran's current psychiatric diagnoses now include major depressive disorder and generalized anxiety disorder.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims (Court or CAVC) held that that the scope of a disability claim includes any disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In this case, the issue of service connection for PTSD has been adjudicated and developed throughout the course of the appeal, as well as at the time of the prior September 2004 rating decision.  Because the Veteran now has psychiatric diagnoses of depressive disorder and generalized anxiety disorder, and in consideration of the Clemons case, the Board has broadened and reframed the issue as entitlement to service connection for a psychiatric disability, to include PTSD, major depressive disorder, and generalized anxiety disorder.

The Veteran testified before the undersigned Veterans Law Judge in July 2015; a transcript of that proceeding has been associated with the electronic claims file. 


REMAND

1. Service Connection for Right and Left Ear Hearing Loss and Tinnitus 

The Veteran contends that his bilateral hearing loss and tinnitus are directly related to noise exposure during active service.  Specifically, he claims that his hearing problems and tinnitus began in service after being exposed to noise from training exercises (e.g., machine guns, shooting ranges, grenades, tanks, and convoys) and in the course of his duties as a cook/food services specialist (e.g., pots, pans, mixers, etc.). See April 2014 NOD, and Hearing Transcript. 

The medical evidence of record shows that the Veteran has a current bilateral hearing loss disability and tinnitus. See June 2013 VA Audiological Examination.  

During his initial September 1991 entrance examination the pure tone thresholds, in decibels, were as follows: 10 (500 Hertz (Hz), 10 (1000 Hz), 15 (2000 Hz), 5 (3000 Hz), and 0 (4000 Hz) in the right ear and 10 (500 Hz), 15 (1000 Hz), 25 (2000 Hz), 25 (3000 Hz) and 15 (4000 Hz) in the left ear.  

In an October 1993 Reference Audiogram Report, the pure tone thresholds, in decibels, were as follows: 15 (500 Hz), 15 (1000 Hz), 20 (2000 Hz), 25 (3000 Hz) and 10 (4000 Hz) in the right ear and 15 (500 Hz), 15 (1000 Hz), 20 (2000 Hz), 10 (3000 Hz) and 00 (4000 Hz) in the left ear.  It was noted that his hearing loss profile was H-1.  

In a January 1994 Reference Audiogram report, the pure tone thresholds, in decibels, were as follows: 10 (500 Hz), 15 (1000 Hz), 20 (2000 Hz), 20 (3000 Hz), 10 (4000 Hz) in the right ear and 10 (500 Hz), 5 (1000 Hz), 10 (2000 Hz), 5 (3000 Hz) and 00 (4000 Hz) in the left ear.  It noted that the Veteran was routinely exposed to hazardous noise.  

In a July 1994 Hearing Conservation Data report, the pure tone thresholds, in decibels, were as follows: 10 (500 Hz), 15 (1000 Hz), 25 (2000 Hz), 20 (3000 Hz) and 5 (4000 Hz), and 10 (500 Hz), 10 (1000 Hz), 15 (2000 Hz), 10 (3000 Hz) and 00 (4000 Hz) in the left ear.  

A separation examination is not of record. 

The Board finds that the Veteran's claim of service connection for hearing loss and tinnitus must be remanded for additional development.  Notably, in opining against an association between the Veteran's hearing loss and military service, the June 2013 VA audiologist indicated that "all hearing evaluations done show normal hearing, bilaterally, with no shift from enlistment through 7/26/94."  Likewise, in opining against an association between tinnitus and military service, the examiner stated that there had been no shift in recorded hearing during military service.  However, the audiograms conducted in 1993 and 1994 indicate at least some degree of right ear hearing loss at 2,000 and 3,000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 [decibels], and higher threshold levels indicate some degree of hearing loss").  Audiograms also document a 20 decibel shift at 3,000 Hertz between the time of enlistment examination in 1991 and reference audiogram conducted in 1993.  The Board finds the June 2013 opinion to be lacking as it does not address the aforementioned in-service findings/abnormalities.  Accordingly, these matters must be remanded for the AOJ to obtain another opinion that addresses the specific questions posed in the remand instructions below.

2. Service Connection for a Left Shoulder Disability 

The Veteran seeks service connection for a left shoulder disability.  During his hearing before the undersigned the Veteran reported that he had left shoulder pain prior to service, but subsequently sustained a shoulder injury while doing pull-ups in-service and aggravated the shoulder condition therein.  

A September 1991 entrance Report of Medical History reflects that the Veteran endorsed having had a painful or trick shoulder; he specifically reported that he had dislocated the left shoulder in 1985. 

VA treatment records show current diagnoses of left shoulder rotator cuff tear, biceps tendinosis, cyst associated with tear, severe cartilage loss of GH joint, and degenerative joint disease. See, e.g., November 2013 VA treatment note.  

The Veteran was not provided a VA examination pursuant to his claim of entitlement to service connection for a left shoulder disability.  The evidence of record includes current diagnoses pertaining to the left shoulder.  Further, the Veteran's statements are evidence about in-service left shoulder injuries during physical training exercises/pull-ups.  The Board finds that there is an indication of an association between the Veteran's current left shoulder disability and his active duty service.  As such, in order for VA to satisfy its duty to assist, the Board finds that a remand is required to provide the Veteran with a VA examination. 38 U.S.C.A. § 5103A(d)(2)(West 2014); 38 C.F.R. § 3.159(c)(4)(i)(2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
3. Service Connection for an Acquired Psychiatric Disorder

The Veteran contends he suffers from depression, anxiety, and PTSD as a result of in-service stressor events/personal assault while stationed in Haiti (attached to HSC, 1st Bn, 3rd Special Forces Group Airborne) from October 1994 to March 1995.  Specifically, during his hearing and in other statements of record, the Veteran reported that his supervisor (an E-8) pointed a pistol at him ("He said he thought I was a Haitian") and told him that he would have shot him if he had not been wearing an Army PT shirt. See Hearing Transcript, p. 8.  Thereafter, he stated that "they quarantined me and they made me sleep outside where everyone else slept inside."  The Veteran testified that he filed a report with the JAG in Port-au-Prince, but nothing ever came of this.  He also testified that he has nightmares about witnessing locals performing voodoo ceremonies and seeing "a lot of dead children and animals just floating everywhere" after heavy rains in Haiti. See Hearing Transcript, p. 8. 

VA treatment records show current diagnoses of PTSD, major depressive disorder, and generalized anxiety disorder.  

To date, minimal efforts to verify the Veteran's claimed stressors, to specifically include the alleged personal assault, have been made.  Accordingly, upon remand, the AOJ/RO must attempt to verify the Veteran's alleged stressors/assault which occurred in Haiti in 1994-1995 by contacting the appropriate organization(s) as directed below. 

The Board also finds that the evidence of record meets the low threshold delineated in McLendon, for when a VA examination is warranted.  Thus, the Veteran should be scheduled for a VA examination to diagnose him with all current psychiatric disabilities, to include PTSD, and to determine whether PTSD or any other psychiatric disability was caused or aggravated by his active duty service. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

4. Increased Rating for Right Carpal Tunnel Syndrome and Right Thumb Injury Residuals 

The Veteran is currently in receipt of two ratings for disabilities of the right hand and thumb.  Specifically, a 30 percent rating under Diagnostic Code 8515 (paralysis of the median nerve) has been assigned for residuals of right carpal tunnel syndrome (status post release), and a 10 percent rating has been assigned under Diagnostic Code 5299-5224 (analogous to thumb, ankyloses of) for residuals of a right thumb injury (status post-surgical repair with scar).  

The Veteran's right hand and thumb conditions were last assessed by VA in 2010. See VA Examination Reports.  During his July 2015 Board hearing, he testified that his fingers "lock up" on a daily basis and his hand shakes so badly that he is unable to feed himself at times.  VA treatment records confirm that the Veteran underwent release of the first right dorsal extensor compartment for DeQuervian's Syndrome and tenosynovitis in October 2011.  The Veteran is in receipt of a temporary total rating from October 24, 2011, to December 1, 2011, based on convalescence following this procedure.  However, to date, a comprehensive, post-surgical VA hand/thumb/nerves/scars examination(s) has not been conducted.  In light of the foregoing, the Board concludes that the Veteran must be afforded new VA examinations to assess the current nature and severity of his right hand and thumb residuals. See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

5. Increased Rating for Tinea Versicolor

The Veteran essentially contends that his service-connected tinea versicolor has worsened in terms of its severity since his last VA examination.  Of note, the Veteran underwent a VA examination in November 2010.  More than five years have since passed and the Veteran has reported a worsening.  Specifically, during his Board hearing, he reported that his skin condition requires daily corticosteroids ("all kinds of creams," and "all kinds of pills") and that it has "only gotten worse."  

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required. See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4). See also Snuffer, supra.  Thus, a new VA examination is required to determine the current disability level for the Veteran's tinea versicolor.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all pertinent VA treatment records that have not yet been associated with the claims file. 

Additionally, obtain the Veteran's vocational rehabilitation records (VA treatment records through May 2015 show that he was participating in a vocational rehabilitation program).  

2. Attempt to verify the Veteran's alleged stressors from all appropriate sources.  Again, while stationed in Haiti (and attached to Headquarters Support Company, 1st Bn, 3rd Special Forces Group Airborne), from October 1994 to March 1995, the Veteran reported that his supervisor (an E-8) pointed a pistol at him ("He said he thought I was a Haitian") and told him that he would have shot him if he had not been wearing an Army PT shirt. See Hearing Transcript, p. 8.  Thereafter, he stated that he was quarantined from the rest of his unit.  The Veteran testified that he filed a report with the JAG in Port-au-Prince, but nothing ever came of this.  His stressors also include witnessing locals performing voodoo ceremonies and seeing "a lot of dead children and animals just floating everywhere" after heavy rains in Haiti. See Hearing Transcript, p. 8.

Any additional action necessary for independent verification of these alleged events should be accomplished.  If the search for corroborating evidence leads to negative results, notify the Veteran of this fact, explain the efforts taken, and describe further action (if any) to be taken.  If it is determined that there is no further reasonable action that can be taken, that too should be set forth in a Formal Finding and the appellant informed.

3. Arrange for the Veteran's case to be reviewed by an audiologist who, after considering the pertinent information in the record in its entirety, to specifically include the Veteran's lay statements regarding the onset and continuity of symptoms related to his hearing loss and tinnitus, should provide opinions with respect to the following questions:

(a) Is it at least as likely as not that the Veteran's current bilateral hearing loss had its onset in service or is otherwise related to his military service?  In so concluding, (1) the audiologist must discuss the impact of the Veteran's in-service noise exposure and take into consideration the lay statements of record concerning the onset of hearing loss, and (2) the examiner must also discuss the significance of the 1993 and 1994 audiograms, which showed at least some degree of right ear hearing loss at 2,000 and 3,000 Hertz, and the 20 decibel shift at 3,000 Hertz between the time of enlistment examination in 1991 and reference audiogram conducted in 1993.

(b) Is it at least as likely as likely as not that the Veteran's tinnitus (1) had its onset during active duty or is otherwise attributable to service, or (2) is a symptom of his bilateral hearing loss?  In so concluding, the audiologist must discuss the impact of the Veteran's in-service noise exposure, and take into consideration the lay statements concerning the onset and continuity of tinnitus symptoms. See Hearing Transcript.  

(c) If the reviewer finds that a delay in onset of hearing loss and tinnitus weighs against a finding that such hearing loss and tinnitus are traceable to military service, the reviewer must provide specific reasons for any such finding.  

If it is determined that an opinion cannot be provided without resorting to speculation, the inability to provide an opinion must be explained, which should include identifying precisely what facts could not be determined. In particular, the reviewer should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). 

(If additional evidentiary development is suggested or if another examination is required to formulate an opinion by the reviewer, the AOJ should ensure that any additional development is undertaken in order to obtain definitive opinions as to the above questions.)

4. Afford the Veteran a VA examination with respect to his claimed left shoulder disability.  The evidence of record must be made available to and reviewed by the examiner.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide the following opinions:

(a) For any left shoulder disability diagnosed on examination, did the Veteran clearly and unmistakably experience a pre-existing left shoulder disability prior to his period of active duty beginning in May 1992.  Identify all evidence that undebatably proves pre-existence. 

* In addressing the above, the examiner should  specifically comment on the September 1991 enlistment Report of Medical History in which the Veteran endorsed prior left shoulder pathology/symptoms. 

(b) If so, is it clear and unmistakable that the disability was not aggravated beyond the normal progress of the disorder during service?

* In addressing the above, the examiner should consider the Veteran's statements concerning in-service injury to the left shoulder while performing pull-ups and ongoing symptoms thereafter. 

(c) If the examiner determines that the Veteran's left shoulder disability did not pre-exist service, then for any left shoulder disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disability diagnosed on current examination had its onset in service, or is otherwise causally or etiologically related to the Veteran's military service?

In so concluding, the examiner must take into consideration the lay statements concerning the in-service pull-up injury, and onset/continuity of left shoulder symptoms. See Hearing Transcript; see also NOD, April 2014.  

An explanation for any opinion offered should be provided.

If it is determined that an opinion cannot be provided without resorting to speculation, the inability to provide an opinion must be explained, which should include identifying precisely what facts could not be determined. In particular, the reviewer should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones, supra. 

5. Afford the Veteran a VA skin disorders examination by an examiner with sufficient expertise to ascertain the current severity and manifestations of his service-connected tinea versicolor.  The evidence of record must be made available to and reviewed by the examiner.  All indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  The RO/AMC should ensure that all information required for rating purposes is provided by the examiner.  

If possible, the VA examination should be scheduled during an active stage of the Veteran's tinea versicolor. The examining facility should communicate with the Veteran as necessary to maximize the likelihood of performing an examination during an active stage of his tinea versicolor.  If it is not possible to schedule the Veteran for a VA examination during an active stage, the examiner's report should include documentation of the symptoms of the Veteran's tinea versicolor based on his description of his symptoms during an active stage.

The examiner should describe the area(s) of the body affected by the tinea versicolor, to include the percentage of the entire body affected, as well as the percentage of exposed area(s) affected.

The examiner should also specifically note whether the Veteran has been prescribed any systemic therapy, such as corticosteroids or other immunosuppressive drugs, as well as the period of time prescribed during the prior twelve-month period.

The examiner should also specify whether the Veteran has any functional impairment associated with his tinea versicolor, to include any impact of the disability on the Veteran's ability to obtain and retain substantially gainful employment.

6. Schedule the Veteran for an appropriate VA examination to determine the current severity of his (i) residuals of a right thumb injury, status post-surgical repair of radial collar ligament with scar, and (ii) residuals of right carpal tunnel syndrome, status post release.  The examiner must review the electronic claims file in conjunction with the examination.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed and the results reported. 

(a) The examiner should describe all symptomatology related to the Veteran's service-connected residuals of a right thumb injury, status post-surgical repair with scar, AND residuals of right carpal tunnel syndrome, status post release. 

(b) The examiner should measure the area or areas of all scars, and determine whether the scars are superficial or deep, linear or nonlinear, unstable, or painful. 

(c) The examiner should also indicate whether the residuals of a right thumb injury and/or residuals of right carpal tunnel syndrome cause limited motion or function of the right hand, wrist, thumb, or other digits/fingers.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

(d) The examiner is additionally asked to identify any neurological findings related to the Veteran's residuals of a right thumb injury and residuals of right carpal tunnel syndrome.  The examiner should describe fully the extent and severity of those symptoms.  The examiner should identify specifically the exact nerves which are affected and describe the severity of disability, including any paralysis that is found. 

(e) The examiner should also specify whether the Veteran has any functional impairment associated with his residuals of carpal tunnel syndrome and residuals of a right thumb injury, to include any impact of the disability on the Veteran's ability to obtain and retain substantially gainful employment.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

7. Schedule the Veteran for an examination with an appropriate examiner to provide an opinion as to the nature and etiology of any acquired psychiatric disorder, including depression, anxiety, and PTSD.  The electronic claims file, including a summary of any verified in-service stressors and any records contained in electronic format, should be made available and reviewed by the examiner. All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail. 

Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

(a) Identify any current acquired psychiatric disorder.

(b) For each acquired psychiatric disorder identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to any verified in-service stressor. 

The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones, supra. 

8. Then readjudicate the appeal.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


